 
Exhibit 10.1
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of March 28, 2019 (the “Effective Date”), to be effective as of December 26,
2018, by and among SILICON VALLEY BANK, a California corporation (“Bank”), and
BK TECHNOLOGIES, INC. (f/k/a RELM Wireless Corporation), a Nevada corporation
(“BK Technologies”) and RELM COMMUNICATIONS, INC., a Florida corporation (“Relm
Communications” and, together with BK Technologies, individually and
collectively, jointly and severally, “Borrower”), whose address is 7100
Technology Drive, West Melbourne, Florida 32904, provides the terms on which
Bank shall lend to Borrowers and Borrowers shall repay Bank. The parties agree
as follows:
 
Recitals
 
A.           Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of October 23, 2008 (as amended, the “Prior Loan Agreement”).
 
B.           Borrowers have requested, and Bank has agreed, to amend and restate
the Prior Loan Agreement in its entirety. Bank and Borrowers hereby agree that
the Prior Loan Agreement is amended and restated in its entirety as follows:
 
1 ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
2 LOAN AND TERMS OF PAYMENT
 
2.1 Promise to Pay. Borrowers hereby unconditionally promise to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
 
2.1.1 Revolving Line.
 
(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Revolving
Line. Amounts borrowed under the Revolving Line may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein.
 
(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.
 
2.2 Overadvances. If, at any time, the outstanding principal amount of the
Advances exceeds the Revolving Line, Borrowers shall immediately pay to Bank in
cash the amount of such excess (such excess, the “Overadvance”). Without
limiting Borrowers’ obligation to repay Bank any Overadvance, Borrowers agree to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at a
per annum rate equal to the rate that is otherwise applicable to Advances plus
five percent (5.00%).
 
 
 
1

 
 
2.3 Payment of Interest on the Credit Extensions.
 
(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to one-quarter of one percent (0.25%) above the Prime Rate, which interest
shall be payable monthly in accordance with Section 2.3(d) below.
 
(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percent (5.00%) above the rate that is otherwise applicable thereto (the
“Default Rate”). Fees and expenses which are required to be paid by Borrowers
pursuant to the Loan Documents (including, without limitation, Bank Expenses)
but are not paid when due shall bear interest until paid at a rate equal to the
highest rate applicable to the Obligations. Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.
 
(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
 
(d) Payment; Interest Computation. Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a 360-day year for the
actual number of days elapsed. In computing interest, (i) all payments received
after 12:00 p.m. Pacific time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.
 
2.4 Fees. Borrowers shall pay to Bank:
 
(a) Revolving Line Commitment Fee. A fully earned, non-refundable commitment fee
of Two Thousand Five Hundred Dollars ($2,500), on the Effective Date.
 
(b) Termination Fee. Upon termination of this Agreement or the termination or
reduction of the Revolving Line for any reason prior to the Revolving Line
Maturity Date, in addition to the payment of any other amounts then-owing, a
termination fee in an amount equal one percent (1.00%) of the Revolving Line
(or, in the case of a reduction of the Revolving Line, of the amount remaining
after such reduction), provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from Bank. The
termination fee shall be due and payable on the effective date of termination or
reduction and thereafter shall bear interest at a rate equal to the highest rate
applicable hereunder to any of the Obligations.
 
(c) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).
 
(d) Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrowers shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrowers under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrowers written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.
 
2.5 Payments; Application of Payments; Debit of Accounts.
 
(a) All payments to be made by Borrowers under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
 
(b) Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrowers shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by any Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
 
(c) Bank may debit any of Borrowers’ deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts any
Borrower owes Bank when due. These debits shall not constitute a set-off.
 
 
2

 
 
2.6 Withholding. Payments received by Bank from any Borrower under this
Agreement will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto).
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires any Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
Bank, each Borrower hereby covenants and agrees that the amount due from any
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Bank receives a net sum equal to the sum
which it would have received had no withholding or deduction been required, and
Borrowers shall pay the full amount withheld or deducted to the relevant
Governmental Authority. Each Borrower will, upon request, furnish Bank with
proof reasonably satisfactory to Bank indicating that such Borrower has made
such withholding payment; provided, however, that such Borrower need not make
any withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by such Borrower. The agreements
and obligations of Borrowers contained in this Section 2.6 shall survive the
termination of this Agreement.
 
3 CONDITIONS OF LOANS
 
3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension on or after the Effective Date is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:
 
(a) duly executed original signatures to this Agreement;
 
(b) the Operating Documents and long-form good standing certificates of each
Borrower certified by the Secretary of State (or equivalent agency) of each
Borrower’s jurisdiction of organization or formation and each jurisdiction in
which each Borrower is qualified to conduct business, each as of a date no
earlier than thirty (30) days prior to the Effective Date;
 
(c) a secretary’s certificate of each Borrower with respect to such Borrower’s
Operating Documents, incumbency, specimen signatures and resolutions authorizing
the execution and delivery of this Agreement and the other Loan Documents to
which it is a party;
 
(d) duly executed original signatures to the completed Borrowing Resolutions for
each Borrower;
 
(e) certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens;
 
(f) the Perfection Certificate for each Borrower;
 
(g) Intellectual Property search results and completed exhibits to the IP
Agreement; and
 
(h) payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.
 
3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
 
(a) timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;
 
(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is each Borrower’s representation and warranty
on that date that the representations and warranties in this Agreement remain
true, accurate, and complete in all material respects; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
 
(c) Bank determines to its satisfaction that there has not been a Material
Adverse Change.
 
 
3

 
 
3.3 Covenant to Deliver. Each Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Each Borrower expressly agrees that a Credit Extension
made prior to the receipt by Bank of any such item shall not constitute a waiver
by Bank of either Borrower’s obligation to deliver such item, and the making of
any Credit Extension in the absence of a required item shall be in Bank’s sole
discretion.
 
3.4 Procedures for Borrowing.
 
(a) Advances. Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance, Borrowers (via an individual duly authorized by an Administrator) shall
notify Bank (which notice shall be irrevocable) by electronic mail by 12:00 p.m.
Eastern time on the Funding Date of the Advance. Such notice shall be made by
Borrowers through Bank’s online banking program, provided, however, if Borrowers
are not utilizing Bank’s online banking program, then such notice shall be in a
written format acceptable to Bank that is executed by an Authorized Signer. Bank
shall have received satisfactory evidence that the Board has approved that such
Authorized Signer may provide such notices and request Advances. In connection
with any such notification, Borrowers must promptly deliver to Bank by
electronic mail or through Bank’s online banking program such reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion. Bank shall credit proceeds of an Advance to the Designated Deposit
Account. Bank may make Advances under this Agreement based on instructions from
an Authorized Signer or without instructions if the Advances are necessary to
meet Obligations which have become due.
 
4 CREATION OF SECURITY INTEREST
 
4.1 Grant of Security Interest. Each Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
 
Each Borrower acknowledges that it previously has entered, and/or may in the
future enter, into Bank Services Agreements with Bank. Regardless of the terms
of any Bank Services Agreement, each Borrower agrees that any amounts either
Borrower owes Bank thereunder shall be deemed to be Obligations hereunder and
that it is the intent of Borrowers and Bank to have all such Obligations secured
by the first priority perfected security interest in the Collateral granted
herein (subject only to Permitted Liens that are permitted pursuant to the terms
of this Agreement to have superior priority to Bank’s Lien in this Agreement).
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and Bank
Services obligations that are fully cash collateralized as set forth below) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations and Bank Services obligations that are fully
cash collateralized as set forth below) and at such time as Bank’s obligation to
make Credit Extensions has terminated, Bank shall, at the sole cost and expense
of Borrowers, release its Liens and terminate its security interest in the
Collateral and all rights therein shall revert to Borrowers. In the event (a)
all Obligations (other than inchoate indemnity obligations and Bank Services
obligations that are fully cash collateralized as set forth below) are satisfied
in full, and (b) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrowers providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any. In the event
such Bank Services consist of outstanding Letters of Credit, Borrowers shall
provide to Bank cash collateral in an amount equal to (x) if such Letters of
Credit are denominated in Dollars, then at least one hundred five percent
(105.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment), to secure all of the Obligations
relating to such Letters of Credit.
 
4.2 Priority of Security Interest. Each Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If any Borrower shall acquire a commercial tort claim valued in excess of
Twenty-Five Thousand Dollars ($25,000), such Borrower shall promptly notify Bank
in a writing signed by such Borrower of the general details thereof and grant to
Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.
 
4.3 Authorization to File Financing Statements. Each Borrower hereby authorizes
Bank to file financing statements, without notice to either Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.
 
 
4

 
 
5 REPRESENTATIONS AND WARRANTIES
 
Borrowers represent and warrant as follows:
 
5.1 Due Organization, Authorization; Power and Authority. Each Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on such
Borrower’s business. In connection with this Agreement, Borrowers have delivered
to Bank completed certificates each signed by a Borrower entitled “Perfection
Certificate” (collectively, the “Perfection Certificate”). Each Borrower
represents and warrants to Bank that (a) each Borrower’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) each Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth each Borrower’s organizational identification
number or accurately states that such Borrower has none; (d) the Perfection
Certificate accurately sets forth each Borrower’s place of business, or, if more
than one, its chief executive office as well as each Borrower’s mailing address
(if different than its chief executive office); (e) each Borrower (and each of
its predecessors) has not, in the past five (5) years, changed its jurisdiction
of formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrowers and each of their Subsidiaries is
accurate and complete (it being understood and agreed that Borrowers may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If either Borrower is not now a Registered Organization but
later becomes one, such Borrower shall promptly notify Bank of such occurrence
and provide Bank with such Borrower’s organizational identification number.
 
The execution, delivery and performance by each Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of either Borrower’s organizational documents, (ii) contravene, conflict
with, constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which either Borrower or any of its Subsidiaries or any of their property or
assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect), or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which either Borrower
is bound. Neither Borrower is in default under any agreement to which it is a
party or by which it is bound in which the default could have a material adverse
effect on such Borrower’s business.
 
5.2 Collateral. Each Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Each
Borrower has no Collateral Accounts at or with any bank or financial institution
other than Bank or Bank’s Affiliates except for the Collateral Accounts
described in the Perfection Certificate delivered to Bank in connection herewith
and which such Borrower has taken such actions as are necessary to give Bank a
perfected security interest therein, pursuant to the terms of Section 6.8(b).
The Accounts are bona fide, existing obligations of the Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Each Borrower has the valid right to use licensed software that is embedded in
its inventory and off-the shelf software used in its business, and each Borrower
is the sole owner of its other Intellectual Property which it owns or purports
to own, except for (a) non-exclusive licenses granted to its customers in the
ordinary course of business, (b) over-the-counter software that is commercially
available to the public, and (c) material Intellectual Property licensed to
Borrowers and noted on the Perfection Certificate. Each patent which a Borrower
owns or purports to own and which is material to such Borrower’s business is
valid and enforceable, and no part of the Intellectual Property which a Borrower
owns or purports to own and which is material to such Borrower’s business has
been judged invalid or unenforceable, in whole or in part. To the best of each
Borrower's knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
could not reasonably be expected to have a material adverse effect on such
Borrower’s business. Except as noted on the Perfection Certificate, Borrower is
not a party to, nor is it bound by, any Restricted License.
 
 
5

 
 
5.3 [Intentionally Omitted].
 
5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against either Borrower
or any of its Subsidiaries involving more than, individually or in the
aggregate, One Hundred Thousand Dollars ($100,000).
 
5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrowers and any of their Subsidiaries delivered to Bank fairly
present in all material respects Borrowers’ consolidated financial condition and
Borrowers’ consolidated results of operations. There has not been any material
deterioration in Borrowers’ consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
 
5.6 Solvency. The fair salable value of each Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
neither Borrower is left with unreasonably small capital after the transactions
in this Agreement; and each Borrower is able to pay its debts (including trade
debts) as they mature.
 
5.7 Regulatory Compliance. Neither Borrower is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Each Borrower (a) has complied in all
material respects with all Requirements of Law, and (b) has not violated any
Requirements of Law the violation of which could reasonably be expected to have
a material adverse effect on its business. Neither of the Borrowers nor any of
their Subsidiaries’ properties or assets has been used by any Borrower or any
Subsidiary or, to the best of each Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. None of either Borrower or any of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.
 
5.8 Subsidiaries; Investments. Neither Borrower owns any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.
 
5.9 Tax Returns and Payments; Pension Contributions. Each Borrower has timely
filed all required tax returns and reports, and each Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by such Borrower except (a) to the extent such taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed Ten Thousand Dollars ($10,000).
 
To the extent any Borrower defers payment of any contested taxes, such Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Neither Borrower is aware of any claims or adjustments proposed for any
of such Borrower’s prior tax years which could result in additional taxes
becoming due and payable by such Borrower. Each Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and neither Borrower has withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of any Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
 
5.10 Use of Proceeds. Borrowers shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.
 
5.11 Full Disclosure. No written representation, warranty or other statement of
any Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrowers in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to any Borrower’s knowledge or awareness, to
the “best of” any Borrower’s knowledge, or with a similar qualification,
knowledge or awareness means the actual knowledge, after reasonable
investigation, of any Responsible Officer.
 
 
6

 
 
6 AFFIRMATIVE COVENANTS
 
Each Borrower shall do all of the following:
 
6.1 Government Compliance.
 
(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on such Borrower’s business or operations. Each
Borrower shall comply, and have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on such Borrower’s business.
 
(b) Obtain all of the Governmental Approvals necessary for the performance by
such Borrower of its obligations under the Loan Documents to which it is a party
and the grant of a security interest to Bank in all of its property. Each
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.
 
6.2 Financial Statements, Reports, Certificates. Provide Bank with the
following:
 
(a) (i) (A) as soon as available, but no later than thirty (30) days after
filing with the SEC (or, if not timely filed, not later than thirty (30) days
after the same were due to have been filed with the SEC), Borrower’s 10-K and
8-K reports, and (B) as soon as available, but no later than thirty (30) days
after the last day of each quarter, Borrower’s 10-Q reports; (ii) within sixty
(60) days after the end of each fiscal year, an annual operating budget (which
shall include a balance sheet, income statement and cash flow statement
presented in monthly or quarterly format) for the following fiscal year,
together with any related business forecasts used in the preparation of such
annual financial projections, and any material updates to such projections and
operating budget must be delivered to Bank within fifteen (15) days of the
Board’s approval of such update;
 
(b) within thirty (30) days after the last day of each quarter (or within thirty
(30) days after the last day of any month during which any Obligations are
outstanding), deliver to Bank aged listings of accounts receivable and accounts
payable (by invoice date);
 
(c) within thirty (30) days after the last day of each quarter (or within thirty
(30) days after the last day of any month during which any Obligations are
outstanding), deliver to Bank a company prepared consolidated balance sheet and
income statement covering Borrowers’ consolidated operations for such quarter
(or month, as applicable) certified by a Responsible Officer and in a form
acceptable to Bank;
 
(d) within thirty (30) days after the last day of each quarter (or within thirty
(30) days after the last day of any month during which any Obligations are
outstanding), a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such quarter (or month, as
applicable), Borrowers were in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank may reasonably request, including, without limitation, a
statement that at the end of such month there were no held checks;
 
(e) within five (5) days of delivery, copies of all statements, reports and
notices made generally available to Borrower’s security holders or to any
holders of Subordinated Debt;
 
(f) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, One
Hundred Thousand Dollars ($100,000) or more;
 
 
7

 
 

(g) prompt written notice of any changes to the beneficial ownership information
set out in items 2d, 2e, 2f and 2g of the Perfection Certificate. Each Borrower
understands and acknowledges that Bank relies on such true, accurate and
up-to-date beneficial ownership information to meet Bank’s regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers;
 
(h) prompt written notice of (i) any material change in the composition of the
Intellectual Property, (ii) the registration of any Copyright (including any
subsequent ownership right of any Borrower in or to any Copyright), Patent or
Trademark not previously disclosed to Bank, or (iii) any Borrower’s knowledge of
an event that materially adversely affects the value of the Intellectual
Property; and
 
(i) promptly, from time to time, such other information regarding any Borrower
or compliance with the terms of any Loan Documents as reasonably requested by
Bank.
 
6.3 Accounts Receivable.
 
(a) Schedules and Documents Relating to Accounts. Each Borrower shall deliver to
Bank transaction reports and schedules of collections, as provided in Section
6.2, on Bank’s standard forms; provided, however, that any Borrower’s failure to
execute and deliver the same shall not affect or limit Bank’s Lien and other
rights in all of any Borrower’s Accounts, nor shall Bank’s failure to advance or
lend against a specific Account affect or limit Bank’s Lien and other rights
therein. If requested by Bank, each Borrower shall furnish Bank with copies (or,
at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, each Borrower shall deliver to
Bank, on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.
 
(b) Disputes. Each Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts that involve more than Fifty Thousand Dollars ($50,000).
Any Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) such Borrower does so in good faith, in a commercially reasonable
manner, in the ordinary course of business, in arm’s-length transactions, and
reports the same to Bank in the regular reports provided to Bank; (ii) no Event
of Default has occurred and is continuing; and (iii) after taking into account
all such discounts, settlements and forgiveness, the total outstanding Advances
will not exceed the Revolving Line.
 
(c) Collection of Accounts. Each Borrower shall direct Account Debtors to
deliver or transmit all proceeds of Accounts into a lockbox account, or such
other “blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrowers shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain a
reserve pursuant to Section 6.3(d), all amounts received in the Cash Collateral
Account shall be transferred on a daily basis to Borrowers’ operating account
with Bank. Each Borrower hereby authorizes Bank to transfer to the Cash
Collateral Account any amounts that Bank reasonably determines are proceeds of
the Accounts (provided that Bank is under no obligation to do so and this
allowance shall in no event relieve such Borrower of its obligations hereunder).
 
(d) Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrowers’ operating account with Bank) as a
reserve to be applied to any Obligations regardless of whether such Obligations
are then due and payable.
 
(e) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to either Borrower, such Borrower shall
promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, such Borrower shall hold the returned Inventory in trust for
Bank, and immediately notify Bank of the return of the Inventory.
 
(f) Verifications; Confirmations; Credit Quality; Notifications. Bank may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of any Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit. Bank agrees that unless an Event of Default has occurred and is
continuing, Bank shall provide Borrowers with reasonable notice before
contacting Account Debtors under this Section 6.3(f).
 
(g) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of either Borrower’s obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve Bank
from liability for its own gross negligence or willful misconduct.
 
 
8

 
 
6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by either Borrower not later than
the following Business Day after receipt by such Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
6.3(c) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, such Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by such Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of Twenty Five Thousand Dollars
($25,000) or less (for all such transactions in any fiscal year). Each Borrower
agrees that it will not commingle proceeds of Collateral with any of such
Borrower’s other funds or property but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Bank.
Nothing in this Section 6.4 limits the restrictions on disposition of Collateral
set forth elsewhere in this Agreement.
 
6.5 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by such Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
 
6.6 Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrowers’ Books. The
foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months (or more frequently as Bank in its reasonable credit
judgment determines that conditions warrant) unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The foregoing inspections and
audits shall be conducted at Borrowers’ expense and the charge therefor shall be
One Thousand Dollars ($1,000) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event any Borrower and Bank schedule an audit
more than eight (8) days in advance, and such Borrower cancels or seeks to or
reschedules the audit with less than eight (8) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies) such Borrower shall pay Bank
a fee of Two Thousand Dollars ($2,000) plus any out-of-pocket expenses incurred
by Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.
 
6.7 Insurance.
 
(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in its industry and location and as Bank may reasonably
request. Insurance policies shall be in a form, with financially sound and
reputable insurance companies that are not Affiliates of either Borrower, and in
amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.
 
(b) Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (i) so long as no Event of Default has occurred and is continuing,
Borrowers shall have the option of applying the proceeds of any casualty policy
up to Twenty-Five Thousand Dollars ($25,000) with respect to any loss, but not
exceeding Fifty Thousand Dollars ($50,000) in the aggregate for all losses under
all casualty policies in any one year, toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property (A) shall be of equal or like value as the replaced or repaired
Collateral and (B) shall be deemed Collateral in which Bank has been granted a
first priority security interest, and (ii) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Bank, be payable to Bank on account of the
Obligations.
 
(c) At Bank’s request, each Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank twenty (20) days prior written notice before any such
policy or policies shall be materially altered or canceled. If either Borrower
fails to obtain insurance as required under this Section 6.7 or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 6.7 and take any action under the policies Bank deems prudent.
 
6.8 Accounts.
 
(a) Maintain its and all of its Subsidiaries’ primary operating and other
deposit accounts, the Cash Collateral Account and primary securities/investment
accounts with Bank and Bank’s Affiliates. Notwithstanding the foregoing,
Borrower shall be permitted to maintain its payment transmitter accounts so long
as the balances in any such payment transmitter accounts are swept to an account
maintained with Bank no less frequently than weekly.
 
 
9

 
 
(b) In addition to and without limiting the restrictions in (a), each Borrower
shall provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that each Borrower at any time
maintains, such Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank. The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes, and other employee wage and benefit
payments to or for the benefit of any Borrower’s employees and identified to
Bank by such Borrower as such.
 
6.9 Financial Covenants.  Maintain at all times, subject to periodic reporting,
on a consolidated basis with respect to each Borrower and its Subsidiaries:
 
(a)           Adjusted Quick Ratio. An Adjusted Quick Ratio, tested as of the
last day of each quarter (or as of the last day of each month with respect to
any month during which any Obligations are outstanding), of not less than 1.25
to 1.00; provided that Borrower’s Net Cash shall at no time be less than One
Million Dollars ($1,000,000).
 
(b)           Maximum Total Leverage. A Total Leverage, measured on a trailing
twelve (12) month basis and tested as of the last day of each quarter, of not
more than 3.00 to 1.00.
 
6.10 Protection and Registration of Intellectual Property Rights.
 
(a) (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to either Borrower’s business to be
abandoned, forfeited or dedicated to the public without Bank’s written consent.
 
(b) If either Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
Patent or the registration of any Trademark, then such Borrower shall
immediately provide written notice thereof to Bank and shall execute such
intellectual property security agreements and other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
such property. If either Borrower decides to register any Copyrights or mask
works in the United States Copyright Office, such Borrower shall: (x) provide
Bank with at least fifteen (15) days prior written notice of such Borrower’s
intent to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office. Each Borrower shall
promptly provide to Bank copies of all applications that it files for Patents or
for the registration of Trademarks, Copyrights or mask works, together with
evidence of the recording of the intellectual property security agreement
required for Bank to perfect and maintain a first priority perfected security
interest in such property.
 
(c) Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public). Each Borrower shall take such steps as
Bank requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for (i) any Restricted License to be deemed “Collateral”
and for Bank to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (ii) Bank to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with Bank’s rights and remedies under this Agreement
and the other Loan Documents.
 
6.11 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
each Borrower and its officers, employees and agents and its books and records,
to the extent that Bank may deem them reasonably necessary to prosecute or
defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to such Borrower.
 
 
10

 
 
6.12 Online Banking.
 
(a) Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).
 
(b) Comply with the terms of Bank’s Online Banking Agreement as in effect from
time to time and ensure that all persons utilizing Bank’s online banking
platform are duly authorized to do so by an Administrator. Bank shall be
entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted via Bank’s
online banking platform and to further assume that any submissions or requests
made via Bank’s online banking platform have been duly authorized by an
Administrator.
 
6.13 Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that any Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date, such Borrower shall (a)
cause such new Subsidiary to provide to Bank a joinder to this Agreement to
become a co-borrower hereunder, or a Guaranty to become a Guarantor hereunder,
at Bank’s discretion, together with such appropriate financing statements and/or
Control Agreements, all in form and substance satisfactory to Bank (including
being sufficient to grant Bank a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary), (b)
provide to Bank appropriate certificates and powers and financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance satisfactory to Bank; and (c) provide to Bank
all other documentation in form and substance satisfactory to Bank, including
one or more opinions of counsel satisfactory to Bank, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 6.13 shall be a Loan Document.
 
6.14 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of either Borrower or any
of their Subsidiaries.
 
7 NEGATIVE COVENANTS
 
Neither Borrower do any of the following without Bank’s prior written consent:
 
7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under Section 7.2 of this
Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (f) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business and
other non-perpetual licenses that could not result in a legal transfer of title
of the licensed property but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States; (g) in the ordinary course of
business for reasonably equivalent consideration; (h) between Borrowers; (i) of
property in connection with sale-leaseback transactions; (j) of property to the
extent such property is exchanged for credit against, or proceeds are promptly
applied to, the purchase price of other property used or useful in the business
of either Borrower or its Subsidiaries; and (k) consisting of sales or
discounting of delinquent accounts in the ordinary course of business.
 
7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any material line of business
other than the businesses currently engaged in by Borrower and such Subsidiary,
as applicable, or reasonably related, complementary or incidental thereto or
reasonable extensions thereof; (b) liquidate or dissolve; or (c) permit or
suffer any Change in Control.
 
 
11

 
 
Neither Borrower shall, without at least thirty (30) days prior written notice
to Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Fifty Thousand
Dollars ($50,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Fifty
Thousand Dollars ($50,000) to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If either Borrower intends to add
any new offices or business locations, including warehouses, containing in
excess of Fifty Thousand Dollars ($50,000) of Borrowers’ assets or property,
then such Borrower will first provide prior written notice to Bank, and the
landlord of any such new offices or business locations, including warehouses,
shall execute and deliver a landlord consent in form and substance satisfactory
to Bank. If either Borrower intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Fifty Thousand Dollars
($50,000) to a bailee, and Bank and such bailee are not already parties to a
bailee agreement governing both the Collateral and the location to which such
Borrower intends to deliver the Collateral, then such Borrower will first
provide prior written notice to Bank, and such bailee shall execute and deliver
a bailee agreement in form and substance satisfactory to Bank.
 
7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary). A Subsidiary may merge or consolidate into
another Subsidiary or into either Borrower.
 
7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
 
7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting any Borrower
or any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrowers’ or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
 
7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.
 
7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock other than Permitted
Distributions; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.
 
7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of either Borrower, except for
(a) transactions that are in the ordinary course of either Borrower’s business,
upon fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) that are no less
favorable to such Borrower than would be obtained in an arm’s length transaction
with a non-affiliated Person; or (b) transactions among Borrowers, among
Borrowers and their Subsidiaries and among Borrower’s Subsidiaries so long as no
Event of Default exists or could result therefrom.
 
7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except (i) under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, and (ii) payments made
with BK Technologies’ capital stock or other Subordinated Debt, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
 
7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
 
 
12

 
 
8 EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1 Payment Default. Any Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
 
8.2 Covenant Default. (a) Any Borrower fails or neglects to perform any
obligation in Sections 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12, 6.13,
or 6.14 or violates any covenant in Section 7; or
 
(b) Any Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
such Borrower be cured within such ten (10) day period, and such default is
likely to be cured within a reasonable time, then such Borrower shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period). Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;
 
8.3 Material Adverse Change. A Material Adverse Change occurs;
 
8.4 Attachment; Levy; Restraint on Business.
 
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of either Borrower or of any entity under the control of either
Borrower (including a Subsidiary), or (ii) a notice of lien or levy is filed
against any of either Borrower’s assets by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Credit Extensions shall be made during
any ten (10) day cure period; or
 
(b)  (i) any material portion of either Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents either Borrower from conducting all or any
material part of its business;
 
8.5 Insolvency. (a) Either Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) either Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against either Borrower and is not dismissed or stayed within thirty (30) days
(but no Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6 Other Agreements. There is, under any agreement to which any Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Hundred Thousand Dollars ($100,000); or (b) any breach or
default by any Borrower or Guarantor, the result of which could have a material
adverse effect on any Borrower’s or any Guarantor’s business; provided, however,
that the Event of Default under this Section 8.6 caused by the occurrence of a
breach or default under such other agreement shall be cured or waived for
purposes of this Agreement upon Bank receiving written notice from the party
asserting such breach or default of such cure or waiver of the breach or default
under such other agreement, if at the time of such cure or waiver under such
other agreement (x) Bank has not declared an Event of Default under this
Agreement and/or exercised any rights with respect thereto; (y) any such cure or
waiver does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrowers or any
Guarantor;
 
 
13

 
 
8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Fifty Thousand Dollars ($50,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against either Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
 
8.8 Misrepresentations. Either Borrower or any Person acting for either Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;
 
8.9 Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement; or
 
8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e) (i) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor.
 
9 BANK’S RIGHTS AND REMEDIES
 
9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
 
(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
 
(b) stop advancing money or extending credit for Borrowers, benefit under this
Agreement or under any other agreement between any Borrower and Bank;
 
(c) demand that Borrowers (i) deposit cash with Bank in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrowers shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;
 
(d) terminate any FX Contracts;
 
 
14

 
 
(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing either Borrower money of Bank’s
security interest in such funds. Borrowers shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
 
(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrowers
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Each Borrower grants Bank a license to
enter and occupy any of its premises, without charge, to exercise any of Bank’s
rights or remedies;
 
(g) apply to the Obligations any (i) balances and deposits of either Borrower it
holds, or (ii) amount held by Bank owing to or for the credit or the account of
either Borrower;
 
(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
either Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, each Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;
 
(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
 
(j) demand and receive possession of each Borrower’s Books; and
 
(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
 
9.2 Power of Attorney. Each Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence of an Event of
Default, to: (a) endorse such Borrower’s name on any checks, payment
instruments, or other forms of payment or security; (b) sign such Borrower’s
name on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) demand, collect, sue, and give releases to any Account Debtor for
monies due, settle and adjust disputes and claims about the Accounts directly
with Account Debtors, and compromise, prosecute, or defend any action, claim,
case, or proceeding about any Collateral (including filing a claim or voting a
claim in any bankruptcy case in Bank’s or either Borrower’s name, as Bank
chooses); (d) make, settle, and adjust all claims under either Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Each Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign such Borrower’s name on any documents necessary to perfect or continue the
perfection of Bank’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations have been satisfied in
full and the Loan Documents have been terminated. Bank’s foregoing appointment
as Borrowers’ attorney in fact, and all of Bank’s rights and powers, coupled
with an interest, are irrevocable until all Obligations have been fully repaid
and performed and the Loan Documents have been terminated.
 
9.3 Protective Payments. If either Borrower fails to obtain the insurance called
for by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which such Borrower is obligated to pay under this Agreement or any other
Loan Document or which may be required to preserve the Collateral, Bank may
obtain such insurance or make such payment, and all amounts so paid by Bank are
Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral. Bank
will make reasonable efforts to provide such Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
 
 
15

 
 
9.4 Application of Payments and Proceeds. Bank shall have the right to apply in
any order any funds in its possession, whether from either Borrower account
balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations. Bank shall pay any surplus to Borrowers by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrowers shall
remain liable to Bank for any deficiency. If Bank, in its good faith business
judgment, directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
 
9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrowers bear all risk of loss,
damage or destruction of the Collateral.
 
9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrowers of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
 
9.7 Demand Waiver. Each Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which such Borrower
is liable.
 
9.8 Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints each other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, including,
without limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433, and (b) any right to require Bank to: (i) proceed against any Borrower
or any other person; (ii) proceed against or exhaust any security; or (iii)
pursue any other remedy. Bank may exercise or not exercise any right or remedy
it has against any Borrower or any security it holds (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 9.8 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 9.8, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 
 
16

 
 
10 NOTICES
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail,
provided that if such notice or other communication is not sent during the
recipient’s normal business hours, then on the next Business Day for the
recipient; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or email address indicated below. Bank or Borrowers may change
its mailing or electronic mail address by giving the other party written notice
thereof in accordance with the terms of this Section 10.
 
If to Borrowers:
c/o BK Technologies, Inc
7100 Technology Drive
West Melbourne, Florida 32904
Attn: Bill Kelly
Email: bkelly@relm.com

 
 
If to Bank:

Silicon Valley Bank
3475 Piedmont Road, NE, Suite 560
Atlanta, Georgia 30305
Attn: Thomas Armstrong
Email: TArmstrong@svb.com

 
11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
 
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Each Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in California; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Each Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and each Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to such Borrower at the address set forth
in, or subsequently provided by Borrowers in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of such Borrower’s actual receipt thereof or three (3) Business Days after
deposit in the U.S. mails, proper postage prepaid.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
 
17

 
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
 
This Section 11 shall survive the termination of this Agreement.
 
12 GENERAL PROVISIONS
 
12.1 Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) have been
satisfied. So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, and any other obligations which, by their terms,
are to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.
 
12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Neither Borrower may assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to either Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.
 
12.3 Indemnification. Borrowers agree to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrowers (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
 
 
18

 
 
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
 
12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
 
12.6 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
 
12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
 
12.8 Counterparts. This Agreement and the other Loan Documents may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, is an original, and all taken
together, constitute one Agreement.
 
12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or (ii)
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.
 
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrowers. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
 
12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrowers, or either Borrower, and Bank arising out of or relating to the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.
 
12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
 
 
19

 
 
12.12 Right of Setoff. Each Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrowers even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWERS, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.13 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.
 
12.14 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
 
12.15 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
 
12.16 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
12.17 No Novation. Nothing contained herein shall in any way impair the Prior
Loan Agreement and the other Loan Documents now held for the Obligations, nor
affect or impair any rights, powers, or remedies under the Prior Loan Agreement
or any Loan Document, it being the intent of the parties hereto that this
Agreement shall not constitute a novation of the Prior Loan Agreement or an
accord and satisfaction of the Obligations. Except as expressly provided for in
this Agreement, the Loan Documents are hereby ratified and reaffirmed and shall
remain in full force and effect. Borrowers hereby ratify and reaffirm the
validity and enforceability of all of the liens and security interests
heretofore granted pursuant to the Loan Documents, as collateral security for
the Obligations, and acknowledge that all of such liens and security interests,
and all Collateral heretofore pledged as security for the Obligations, continues
to be and remains in full force and effect as Collateral for the Obligations
from and after the date of this Agreement.
 
13 DEFINITIONS
 
13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:
 
“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c)
to the extent deducted in the calculation of Net Income, depreciation expense
and amortization expense, plus (d) income tax expense, plus (e) reasonable
add-backs for non-cash items including, but not limited to, stock compensation
and other one-time charges as approved by Bank in its sole discretion on a
case-by-case basis.
 
“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) the sum of (i)
Current Liabilities plus (ii) to the extent not included in Current Liabilities,
the outstanding Indebtedness of Borrower to Bank minus (iii) the current portion
of Deferred Revenue.
 
 
20

 
 
“Administrator” is an individual that is named:
 
(a)           as an “Administrator” in the “SVB Online Services” form completed
by Borrowers with the authority to determine who will be authorized to use SVB
Online Services (as defined in Bank’s Online Banking Agreement as in effect from
time to time) on behalf of Borrowers; and
 
(b)           as an Authorized Signer of either Borrower in an approval by the
Board.
 
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Authorized Signer” is any individual listed in either Borrower’s Borrowing
Resolution who is authorized to execute the Loan Documents, including making
(and executing if applicable) any Credit Extension request, on behalf of such
Borrower.
 
“Bank” is defined in the preamble hereof.
 
“Bank Entities” is defined in Section 12.9.
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to either Borrower or any Guarantor.
 
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to either Borrower or any
of its Subsidiaries by Bank or any Bank Affiliate, including, without
limitation, any letters of credit, cash management services (including, without
limitation, merchant services, direct deposit of payroll, business credit cards,
and check cashing services), interest rate swap arrangements, and foreign
exchange services as any such products or services may be identified in Bank's
various agreements related thereto (each, a “Bank Services Agreement”).
 
“Bank Services Agreement” is defined in the definition of Bank Services.
 
“Board” is either Borrower’s board of directors or other equivalent governing
body.
 
“Borrower” is defined in the preamble hereof.
 
“Borrowers’ Books” are all Borrowers’ books and records including ledgers,
federal and state tax returns, records regarding Borrowers’ assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
 
21

 
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Cash Collateral Account” is defined in Section 6.3(c).
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
either Borrower or other than Fundamental Global Investors, LLC, shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of securities of BK Technologies,
representing twenty-five percent (25%) or more of the combined voting power of
BK Technologies’ then-outstanding securities; (b) during any period of twelve
(12) consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of BK Technologies (together with any
new directors whose election by the Board of Directors of BK Technologies was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was so approved during such period) cease for any reason
other than death or disability to constitute a majority of the directors then in
office; or (c) at any time, any Borrower shall cease to own and control, of
record and beneficially, directly or indirectly, one hundred percent (100%) of
each class of outstanding capital stock of each Subsidiary of such Borrower free
and clear of all Liens (except Liens created by this Agreement).
 
“Claims” is defined in Section 12.3.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than California, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrowers described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
 
22

 
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which either Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which either Borrower
maintains a Securities Account or a Commodity Account, either Borrower or
Borrowers, and Bank pursuant to which Bank obtains control (within the meaning
of the Code) over such Deposit Account, Securities Account, or Commodity
Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance, any Overadvance, or any other extension of
credit by Bank for either or both Borrowers’ benefit under this Agreement.
 
“Current Liabilities” are the aggregate amount of Borrowers’ Total Liabilities
that mature within one (1) year.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is the account number ending 466 (last three
digits) maintained by BK Technologies with Bank.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“Effective Date” is defined in the preamble hereof.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
 
23

 
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of a Borrower which shall be a Business Day.
 
“FX Contract” is any foreign exchange contract by and between Borrowers, or
either of them, and Bank under which such Borrower(s) commits to purchase from
or sell to Bank a specific amount of Foreign Currency on a specified date.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” is any Person providing a Guaranty in favor of Bank.
 
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.3.
 
 
24

 
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
 
(a) its Copyrights, Trademarks and Patents;
 
(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
 
(c) any and all source code;
 
(d) any and all design rights which may be available to such Person;
 
(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrowers and their Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
 “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is, individually and collectively, (a) that certain Intellectual
Property Security Agreement between BK Technologies and Bank dated as January
27, 2015, as may be amended, modified or restated from time to time and (b) that
certain Intellectual Property Security Agreement between Relm Communications and
Bank dated as January 27, 2015, as may be amended, modified or restated from
time to time.
 
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower(s) based upon an application, guarantee, indemnity, or
similar agreement.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the IP Agreement, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by either
Borrower or any Guarantor, and any other present or future agreement by either
or both Borrowers and/or any Guarantor with or for the benefit of Bank, all as
amended, restated, or otherwise modified.
 
 
25

 
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrowers; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrowers shall fail to comply with one or more of
the financial covenants in Section 6 during the next succeeding financial
reporting period.
 
“Monthly Financial Statements” is defined in Section 6.2(c).
 
“Net Cash” is the difference of (a) Borrower’s unrestricted cash on deposit with
Bank minus (b) the outstanding principal amount of any Advances.
 
“Net Income” means, as calculated on a consolidated basis for Borrowers and
their Subsidiaries for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrowers and their Subsidiaries
for such period taken as a single accounting period.
 
“Obligations” are Borrowers’ obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts either Borrower owes Bank now
or later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to Bank Services and
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of either Borrower assigned to Bank, and to perform each Borrower’s
duties under the Loan Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
 
“Overadvance” is defined in Section 2.2.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment Date” is the last calendar day of each month.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Distributions” means:
 
(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed Fifty Thousand Dollars ($50,000) in any fiscal year
provided that at the time of such purchase no Default or Event of Default has
occurred and is continuing;
 
(b) distributions or dividends consisting solely of a Borrower’s capital stock;
 
(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;
 
 
26

 
 
(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;
 
(e) purchases of capital stock pledged as collateral for loans to employees;
 
(f) purchases of capital stock in connection with the exercise of stock options,
warrants or other convertible securities or stock appreciation rights by way of
cashless exercise or in connection with the satisfaction of withholding tax
obligations;
 
(g) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations;
 
(h) the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions; and
 
(i) dividends to the shareholder of BK Technologies not to exceed Five Million
Dollars ($5,000,000) in the aggregate in any twelve-month period so long as an
Event of Default does not exist at the time of such dividend and would not exist
after giving effect to such dividend.
 
“Permitted Indebtedness” is:
 
(a) Borrowers’ Indebtedness to Bank under this Agreement and the other Loan
Documents;
 
(b) Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;
 
(c) Subordinated Debt;
 
(d) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;
 
(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
 
(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
 
(g) guaranties of Permitted Indebtedness;
 
(h) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect Borrowers against fluctuations in interest rates, currency exchange
rates, or commodity prices;
 
 
27

 
 
 
(i) Indebtedness between Borrowers;
 
(j) Indebtedness with respect to documentary letters of credit;
 
(k) Indebtedness of entities acquired in any permitted merger or acquisition
transaction; and
 
(l) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (k) above, provided that the
principal amount thereof is not increased (except by an amount equal to a
reasonable premium or other reasonable amount paid in connection with such
refinancing and by an amount equal to any existing, but unutilized, commitment
thereunder) or the terms thereof are not modified to impose more burdensome
terms upon Borrowers or their Subsidiaries, as the case may be.
 
“Permitted Investments” are:
 
(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;
 
(b) Investments consisting of Cash Equivalents;
 
(c) Investments approved by BK Technologies’ Board of Directors or otherwise
pursuant to a Board-approved investment policy;
 
(d) Investments (i) by a Borrower in another Borrower; (ii) by Borrowers in
Subsidiaries not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate in any fiscal year; and (iii) by Subsidiaries in other Subsidiaries or
in a Borrower;
 
(e) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of a
Borrower;
 
(f) Investments consisting of deposit accounts (but only to the extent that the
applicable Borrower is permitted to maintain such accounts pursuant to Section
6.8 of this Agreement) in which Bank has a first priority perfected security
interest;
 
(g) Investments accepted in connection with Transfers permitted by Section 7.1;
 
(h) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;
 
(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
 
 
28

 
 
(j) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrowers in any Subsidiary;
 
(k) Investments in or to a Borrower;
 
(l) Investments acquired as a result of a foreclosure with respect to any
secured Investment; and
 
(m) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect Borrowers against fluctuations in interest rates, currency exchange
rates, or commodity prices.
 
“Permitted Liens” are:
 
(a) Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents;
 
(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrowers maintain adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c) purchase money Liens and capital leases (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by a Borrower
incurred for financing such property securing no more than One Hundred Thousand
Dollars ($100,000) in the aggregate amount outstanding, other than Accounts and
Inventory, or (ii) existing on property (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired other than Accounts and Inventory, if the Lien is
confined to such property (including accessions, additions, parts, replacements,
fixtures, improvements and attachments thereto, and the proceeds thereof);
 
(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
 
(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
 
(f) Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
 
(g) leases or subleases of real property granted in the ordinary course of
Borrowers’ business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrowers’ business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
 
(h) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business;
 
(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
 
(j) Liens in favor of other financial institutions arising in connection with a
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts and (ii) such accounts
are permitted to be maintained pursuant to Section 6.8 of this Agreement.
 
 
29

 
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
 
“Prior Loan Agreement” is defined in the recitals to this Agreement.
 
“Quick Assets” is, on any date, Borrowers’ consolidated, unrestricted and
unencumbered cash and Cash Equivalents, net billed accounts receivable and
investments with maturities of fewer than 12 months determined according to
GAAP.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to a Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of a Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank's reasonable belief that any collateral report or
financial information furnished by or on behalf of a Borrower or any Guarantor
to Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of a Borrower.
 
“Restricted License” is any material license or other agreement with respect to
which a Borrower is the licensee (a) that prohibits or otherwise restricts a
Borrower from granting a security interest in such Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.
 
“Revolving Line” is an aggregate principal amount equal to One Million Dollars
($1,000,000).
 
 
30

 
 
“Revolving Line Maturity Date” is December 26, 2019.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Subordinated Debt” is indebtedness incurred by a Borrower subordinated to all
of Borrowers’ now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of a Borrower.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrowers’ consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by a Borrower, but excluding all other Subordinated Debt.
 
“Total Leverage” is, for any period as at any date of determination, the ratio
of (a) Borrowers’ total consolidated Indebtedness as of such date, to (b)
Borrowers’ Adjusted EBITDA for such period.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the businesses of Borrowers connected
with and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
 [Signature page follows.]
 
 
31

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
BK TECHNOLOGIES, INC.
 
 
By /s/ William P. Kelly
 
Name: William P. Kelly
 
Title: EVP & CFO
 
 
BORROWER:
 
RELM COMMUNICATIONS, INC.
 
 
By /s/ William P. Kelly
 
Name: William P. Kelly
 
Title: EVP & CFO
 
 
BANK:
 
SILICON VALLEY BANK
 
 
By /s/ Frank O’Brien
 
Name: Frank O’Brien
 
Title: Director
 
 
 
 
 
Signature Page to Amended and Restated Loan and Security Agreement
32

 
 

 
EXHIBIT A - COLLATERAL DESCRIPTION
 
 
The Collateral consists of all of Borrowers’ right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, Intellectual Property, commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
 
all Borrowers’ Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 
 


